Exhibit 10 (a)

 

FIFTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

BETWEEN

 

ROBERT L. TUCHMAN

 

AND

 

REFAC

 

Dated as of November 7, 2003



--------------------------------------------------------------------------------

THIS FIFTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) made as
of November 7, 2003 (the “Effective Date”) between REFAC, a Delaware corporation
(“REFAC”), and Robert L. Tuchman (“TUCHMAN”).

 

TUCHMAN is currently employed by REFAC under a Fourth Amended and Restated
Employment Agreement dated as of January 23, 2003 (the “Prior Agreement”).

 

REFAC entered into an Agreement and Plan of Merger by and among REFAC, Palisade
Concentrated Equity Partnership, L.P. (“Palisade”) and Palisade Merger Corp.
(the “Merger Sub”), as amended (the “Merger Agreement”), pursuant to which
Merger Sub merged with and into REFAC and REFAC became a subsidiary of Palisade.

 

The parties hereto desire to modify the contractual arrangements between them
and replace them with this Agreement effective as of the Effective Date.

 

In consideration of the premises and the respective agreements of the parties
herein contained, the parties hereto, intending to be legally bound, agree as
follows:

 

1. Employment. Subject to the provisions hereof, following the Effective Date,
REFAC shall continue to employ TUCHMAN and TUCHMAN shall continue to serve as
the Chief Executive Officer, President, and General Counsel of REFAC with full
responsibility for the supervision of all corporate affairs.

 

2. Term. The employment of TUCHMAN by REFAC hereunder will continue from the
Effective Date until March 31, 2005, (the “Employment Period”) unless further
extended by agreement of TUCHMAN and REFAC or until sooner terminated as
hereinafter provided.

 

3. Duties.

 

(a) Regular Duties. During the Employment Period, TUCHMAN will continue to
perform such duties and have such powers as are customary for the chief
executive officer, president and general counsel of publicly-held corporations
of a size and engaging in a business comparable to REFAC. In addition, TUCHMAN
will provide services in accordance with any consulting agreement that REFAC may
enter into with any entity, including any of its affiliates or any company in
which REFAC or any of its affiliates may have a present or potential interest.

 

(b) Liquidation. In addition to the services rendered under Section 3(a) above,
TUCHMAN shall be responsible for REFAC’s efforts to convert its assets into cash
and securities in order to maximize the payment available to REFAC’s
stockholders pursuant to Section 2.01(d) of the Merger Agreement.

 

(c) Responsible to the Board. TUCHMAN will report and be directly responsible to
the Board of Directors of REFAC (the “Board”).

 

(d) Time Devoted to REFAC’s Affairs. TUCHMAN will devote substantially all his

 

Page 1



--------------------------------------------------------------------------------

working time and efforts to the business and affairs of REFAC and will not,
without the prior authorization of the Board, have any active engagement in or
responsibility with respect to any business or commercial enterprise other than
REFAC or a subsidiary of REFAC.

 

(e) Post Employment Services. It is contemplated that some of REFAC’s assets may
be sold in exchange for contract rights that include periodic payments and that
some of the royalty agreements might be collected until maturity rather than
sold. In such event and with respect to such contracts, TUCHMAN agrees to be
responsible for the contract administration, which shall include invoicing
(where appropriate), collecting the periodic payments, monitoring performance,
and record keeping. TUCHMAN shall be reimbursed for all of his out-of-pocket
costs associated therewith and will perform these services on a part-time basis.

 

4. Place of Performance. In connection with TUCHMAN’s employment by REFAC,
TUCHMAN will be based in the New York City metropolitan area, except for
required travel on REFAC’s business to an extent consistent with REFAC’s
business requirements and his responsibilities hereunder.

 

5. Base Salary and Incentive Compensation.

 

(a) Base Salary. During the Employment Period, TUCHMAN’s salary will be $300,000
per annum. Payment of such salary will be made in accordance with REFAC’s
customary pay practices for senior officers and will be subject to such payroll
deductions as are required by law or by the terms of any applicable benefit plan
of REFAC.

 

(b) Incentive Compensation. During the Employment Period, TUCHMAN shall use
reasonable efforts, consistent with prudent and reasonable business judgment, to
convert REFAC’s assets into cash and securities in order to maximize the payment
available to REFAC’s stockholders pursuant to Section 2.01(d) of the Merger
Agreement. As incentive compensation for this undertaking, TUCHMAN (or in the
case of death, TUCHMAN’s estate) will be entitled to receive a bonus (a “Success
Bonus”) in consideration of his successful performance of his duties described.
Such Success Bonus shall be an amount equal to 16% of the “GLDA” (as hereinafter
defined), if any, provided, however, that TUCHMAN shall not be entitled to such
Success Bonus if TUCHMAN’S employment is terminated prior to March 31, 2004 (1)
by TUCHMAN without Good Reason (as hereinafter defined or (2) by REFAC for Cause
(as hereinafter defined).

 

As used herein “GLDA” shall mean an amount equal to:

 

  1. the “Liquid Distributable Assets” as of June 30, 2005, as calculated under
Section 2.01(d) of the Merger Agreement, PLUS

 

  2. any incentive compensation payable to TUCHMAN and/or Raymond A. Cardonne,
PLUS

 

  3. any signing bonuses or retention payments previously made to TUCHMAN and/or
Raymond A. Cardonne LESS

 

Page 2



--------------------------------------------------------------------------------

  4. the sum of $17,843,602.

 

(c) Payment of Success Bonus. REFAC shall pay TUCHMAN his Success Bonus, if any,
at the same time that shareholders become entitled to amounts described in
Section 2.01(d) of the Merger Agreement, regardless of whether such Success
Bonus becomes payable after the expiration of the Employment Period.
Notwithstanding anything contained in Sections 10 and 11 of this Agreement, in
the event that TUCHMAN’S employment is terminated for any reason following March
31, 2004, TUCHMAN will remain entitled to receive any Success Bonus payable
pursuant to this Section 5.

 

6. Stock Options. As soon as practicable following the Effective Date, REFAC
will grant TUCHMAN an option for 25,000 shares of REFAC common stock with terms
substantially as set forth in Attachment A hereto.

 

7. Retention Payments. REFAC will pay to TUCHMAN a monthly retention payment of
$33,333.33 (each, a “Retention Payment”) within seven (7) days following the
first day of each calendar month during the Employment Period beginning with
January 1, 2004 (each, a “Retention Payment Date”), provided that TUCHMAN is
employed by REFAC, Palisade or one of their respective subsidiaries on such
Retention Payment Date.

 

8. Fringe Benefits, Expenses and Related Matters.

 

(a) Expenses. During Employment Period, TUCHMAN will be entitled to receive
prompt reimbursement for all reasonable expenses incurred by TUCHMAN in
performing services hereunder, including all reasonable expenses of travel and
living expenses while away from home on business or at the request of and in the
service of REFAC, provided that such expenses are incurred and accounted for in
accordance with the policies and procedures established by REFAC.

 

(b) Automobile. During the Employment Period, REFAC will provide TUCHMAN with an
automobile with a maximum monthly lease payment of $650.

 

(c) Other Benefits. TUCHMAN will be entitled to participate in or receive
benefits under any employee benefit plan or arrangement now or in the future
made available by REFAC generally to its executive employees, subject to and on
a basis consistent with the terms, conditions and overall administration of such
plans and arrangements, including health insurance and life insurance benefits.

 

(d) Vacations. TUCHMAN will be entitled to four weeks of paid vacation per
calendar year, prorated for any portion thereof and to all paid holidays given
by REFAC in accordance with REFAC’s regular paid holidays policy.

 

9. Facilities and Support Services Furnished. REFAC will furnish TUCHMAN with
office space, secretarial assistance and such other facilities and services as
shall be suitable to TUCHMAN’s position and adequate for the performance of his
duties as herein set forth.

 

Page 3



--------------------------------------------------------------------------------

10. Termination. TUCHMAN’s employment hereunder may be terminated under the
following circumstances:

 

(a) Death. TUCHMAN’s employment hereunder will terminate immediately upon his
death.

 

(b) Disability. REFAC may terminate TUCHMAN’s employment hereunder if TUCHMAN
should become permanently disabled. For the purposes of this Agreement,
permanent disability (“Disability”) means TUCHMAN’s inability, by virtue of
physical or mental illness or injury, to perform his regular duties on a
full-time, continuous basis for 120 consecutive days. TUCHMAN’s disability will
be established if a qualified medical doctor selected by the parties so
certifies in writing. If the parties are unable to agree on the selection of
such a doctor, each party will designate a qualified medical doctor who together
will select a third doctor who will make the determination. TUCHMAN will make
himself available for an examination by a doctor selected in accordance with
this paragraph (b).

 

(c) Cause. REFAC may terminate TUCHMAN’s employment hereunder for Cause at any
time during the Employment Period hereof as hereinafter set forth. For purposes
of this Agreement, REFAC will have “Cause” to terminate TUCHMAN’s employment
hereunder upon (i) the willful and continued failure, in the reasonable judgment
of the Board, by TUCHMAN to perform substantially his duties with REFAC (other
than any such failure resulting from his death or Disability) after a written
demand for substantial performance is delivered to TUCHMAN by the Board which
specifically identifies the manner in which it is believed that TUCHMAN has not
substantially performed his duties or (ii) the conviction of TUCHMAN (or the
entering by TUCHMAN of a plea of guilty or nolo contendere) for any felony or
any lesser crime which involved REFAC or its property. For purposes of clause
(i) of this definition, no act, or failure to act, on TUCHMAN’s part shall be
deemed “willful” unless done, or omitted to be done, by TUCHMAN not in good
faith and without reasonable belief that his act, or failure to act, was in the
best interest of REFAC. Notwithstanding the foregoing, TUCHMAN will not be
deemed to have been terminated for Cause within the meaning of clause (i)
without (1) reasonable notice to TUCHMAN setting forth the reasons for REFAC’s
intention to terminate for Cause, (2) an opportunity for TUCHMAN, together with
his counsel, to be heard before the Board, and (3) delivery to TUCHMAN of a
Notice of Termination, as defined in paragraph (e) of this Section 10, from the
Board finding that, in the good faith opinion of the Board, clause (i) hereof
may be invoked, and specifying the particulars thereof in detail.

 

(d) Good Reason. TUCHMAN may terminate his employment with REFAC for Good Reason
at any time during the Employment Period. For purposes of this Agreement,
TUCHMAN will have “Good Reason” to terminate his employment with REFAC upon: (i)
the assignment to TUCHMAN of any duties materially inconsistent with his status
as Chief Executive Officer of REFAC or a substantial adverse alteration in the
nature or status of his responsibilities, giving due regard to the intention of
Palisade for REFAC to acquire new businesses which may not be under the
management control of TUCHMAN; (ii) a reduction by REFAC in TUCHMAN’s Base
Salary set forth in Section 5 hereof; (iii) the relocation of

 

Page 4



--------------------------------------------------------------------------------

TUCHMAN’s principal place of employment to a location more than thirty-five (35)
miles from TUCHMAN’s principal place of employment; (iv) the failure by REFAC to
pay to TUCHMAN any portion of TUCHMAN’s compensation hereunder within seven (7)
days of the date such compensation is due; and (v) any other material breach of
this Agreement by REFAC which is not cured within ten (10) days of a written
notice by TUCHMAN. TUCHMAN’s right to terminate his employment for Good Reason
shall not be affected by his incapacity due to physical or mental illness.
TUCHMAN’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any act or failure to act constituting Good Reason
hereunder.

 

(e) Notice of Termination. Any termination of TUCHMAN’s employment by REFAC or
by TUCHMAN (other than termination pursuant to Section 10(a)) during the
Employment Period will be communicated by written Notice of Termination to the
other party hereto. For purposes of this Agreement, a “Notice of Termination”
means a notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of TUCHMAN’s employment
under the provision so indicated.

 

(f) Date of Termination. “Date of Termination” shall mean (i) if TUCHMAN’s
employment is terminated by his death, the date of his death, (ii) if TUCHMAN’s
employment is terminated pursuant to paragraph (b) of this Section 10, three
weeks after Notice of Termination, (iii) if TUCHMAN’s employment is terminated
pursuant to paragraph (c) or (d) of this Section 10, the date specified in the
Notice of Termination, and (iv) if TUCHMAN’s employment is terminated for any
other reason, the date specified in the Notice of Termination.

 

(g) TUCHMAN Cooperation. From and after the earlier to occur of (i) delivery of
a Notice of Termination and (ii) termination of TUCHMAN’s employment hereunder
(other than termination due to TUCHMAN’s death) TUCHMAN will, to the best of his
knowledge, disclose or provide for the disclosure to REFAC or any successor
thereof, orally or in writing as appropriate, all information of a material
nature relating to existing or prospective clients and licensees and as to any
other matters in which TUCHMAN shall prior to his Date of Termination have been
personally involved or as to which TUCHMAN will have acquired special knowledge,
and TUCHMAN will thereafter answer to the best of his knowledge any questions
that REFAC may from time to time submit with respect to any such aforesaid
matters.

 

11. Compensation Upon Termination or During Disability.

 

(a) Disability. During any period that TUCHMAN fails or is unable to perform his
duties hereunder as a result of Disability, TUCHMAN will continue to receive his
full salary at the rate then in effect for such period until his employment is
terminated, provided that such payments will be reduced by the amounts, if any,
paid to TUCHMAN under any disability benefit plans of REFAC or under the Social
Security disability insurance program. Following the termination of his
employment, TUCHMAN’s benefits will be determined in accordance with REFAC’s
retirement, insurance, and other applicable programs and plans then in effect,
if any. Following the termination of TUCHMAN’s employment due to Disability, (i)
REFAC will pay to TUCHMAN a lump sum equal to all Retention Payments (including
Retention Payments in

 

Page 5



--------------------------------------------------------------------------------

respect of dates following the Date of Termination) not previously paid to
TUCHMAN and (ii) TUCHMAN will remain entitled to receive any Success Bonus
payable pursuant to Section 5 of this Agreement and any compensation deferred in
accordance with Section 13 hereof.

 

(b) Death. If TUCHMAN’s employment should be terminated by his death, REFAC will
(i) pay any accrued salary and other compensation and benefits through the date
of death to TUCHMAN’s spouse, or, if he leaves no spouse, to his estate, (ii)
pay to TUCHMAN’s spouse, or, if he leaves no spouse, to his estate, without
duplication, a lump sum equal to all Retention Payments (including Retention
Payments in respect of dates following the Date of Termination) not previously
paid to TUCHMAN, (iii) pay or cause the payment to TUCHMAN’s beneficiary, or if
he specified no beneficiary, to his estate, the death benefits payable pursuant
to REFAC’s life insurance program in effect at the date of death, if any, (iv)
pay any Success Bonus payable to TUCHMAN pursuant to Section 5 of this
Agreement, and (v) pay any compensation deferred in accordance with Section 13
hereof, to TUCHMAN’s spouse, or, if he leaves no spouse, to his estate.

 

(c) Cause. If TUCHMAN’s employment should be terminated by REFAC for Cause or by
TUCHMAN during the Employment Period, REFAC will pay TUCHMAN his full salary
through the Date of Termination at the rate in effect at the time Notice of
Termination is given, plus any compensation deferred in accordance with Section
13 hereof and all other amounts to which TUCHMAN is entitled as of the Date of
Termination under any benefit plan of REFAC at the time such payments are due,
and REFAC will have no further obligations to TUCHMAN under this Agreement.
Notwithstanding the foregoing, in the event that TUCHMAN’S employment is
terminated for any reason following March 31, 2004, TUCHMAN will remain entitled
to receive any Success Bonus payable pursuant to Section 5 of this Agreement.

 

(d) Without Cause. TUCHMAN’s employment with REFAC may not be terminated by
REFAC during the Employment Period for reasons other than those described in
Section 10(a), 10(b) or 10(c) unless, prior to such termination TUCHMAN has
together with his counsel had an opportunity to appear and be heard at a meeting
of the Board which was called and held (after reasonable notice to TUCHMAN) for
the purpose of considering such a termination. In the event that TUCHMAN’s
employment is terminated by REFAC during the Employment Period for reasons other
than those described in Section 10(a), 10(b) or 10(c), REFAC will (i) pay
TUCHMAN a lump sum equal to the sum of (A) his full salary that would have been
payable for the remainder of the Employment Period absent such termination at
the rate in effect at the time Notice of Termination is given and (B) all
Retention Payments (including Retention Payments in respect of dates following
the Date of Termination) not previously paid and (ii) provide, except to the
extent that TUCHMAN shall receive similar benefits from a subsequent employer,
the life, health and similar welfare benefits which TUCHMAN would have been
entitled to during the remainder of the Employment Period absent such
termination under any such benefit plan of REFAC. Following the termination of
TUCHMAN’S employment by REFAC without Cause, TUCHMAN shall remain entitled to
receive any Success Bonus payable pursuant to Section 5 of this Agreement and
any compensation deferred in accordance with Section 13 hereof.

 

(e) Good Reason. In the event that TUCHMAN’s employment is terminated by

 

Page 6



--------------------------------------------------------------------------------

TUCHMAN during the Employment Period for Good Reason, REFAC will (i) pay TUCHMAN
a lump sum equal to the sum of (A) his full salary that would have been payable
for the remainder of the Employment Period absent such termination at the rate
in effect at the time Notice of Termination is given and (B) all Retention
Payments (including Retention Payments in respect of dates following the Date of
Termination) not previously paid and (ii) will provide, except to the extent
that TUCHMAN shall receive similar benefits from a subsequent employer, the
life, health and similar welfare benefits which TUCHMAN would have been entitled
to during the remainder of the Employment Period absent such termination under
any such benefit plan of REFAC. Following the termination of TUCHMAN’S
employment by TUCHMAN for Good Reason, TUCHMAN shall remain entitled to receive
any Success Bonus payable pursuant to Section 5 of this Agreement and any
compensation deferred in accordance with Section 13 hereof.

 

(f) Mitigation of Payments. TUCHMAN will not be required to mitigate the amount
of any lump sum payment or bonus entitlement provided for in this Section 11 by
reducing it by the amount of any compensation earned by TUCHMAN as the result of
employment by another employer after the Date of Termination, or otherwise.
However, he will be required to mitigate the costs of the other benefits
provided for in this Section.

 

12. Noncompetition. TUCHMAN will not, except as hereinafter set forth, engage in
any Competitive Activity (as hereinafter defined) during the Employment Period.
For purposes of this Section, “Competitive Activity” will mean directly or
indirectly: owning, managing, controlling, investing in, or otherwise being
connected with, in any manner, whether as an officer, director, employee,
partner, investor, consultant, lender or otherwise, any business entity or
activity which is engaged in, or is in any way related to, the business of
establishing, acquiring or administrating manufacturing licenses and joint
ventures from or with third parties in the United States; it will also mean the
direct or indirect solicitation or representation for any such business purpose
of or for any existing or prospective client of REFAC or any of its
subsidiaries. Nothing herein contained will prohibit TUCHMAN from investing in
securities of a business entity if the securities of such entity are listed for
trading on a national securities exchange or traded in the over-the-counter
market and TUCHMAN’s holdings therein represent less than five (5%) percent of
the total number of shares or principal amount of other securities of such
entity outstanding.

 

13. Section 162 (m). In the event that any payment or benefit received or to be
received by TUCHMAN in connection with his employment by REFAC would otherwise
not be deductible (in whole or part), by REFAC as a result of the operation of
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”),
the delivery of the non-deductible portion of such payment or benefit to TUCHMAN
by REFAC shall be deferred until the earliest date on which it may be delivered
to TUCHMAN without being subject to the limit on deductibility imposed by
Section 162(m) of the Code. TUCHMAN will be paid any amount deferred pursuant to
the Prior Agreement in accordance with the terms of this Section 13.

 

Page 7



--------------------------------------------------------------------------------

14. Successors; Binding Agreement.

 

(a) Should any entity succeed (whether by purchase, merger, consolidation or
similar transaction) to all or substantially all of the business and/or assets
of REFAC, TUCHMAN shall continue to perform all of his duties and obligations
hereunder.

 

(b) REFAC will require any successor (whether by purchase, merger, consolidation
or similar transaction) to all or substantially all of the business and/or
assets of REFAC, by agreement in form and substance reasonably satisfactory to
TUCHMAN, to expressly assume and agree to perform this Agreement in
substantially the same manner and to substantially the same extent that REFAC
would be required to perform it if no such succession had taken place.

 

(c) This Agreement and all rights of TUCHMAN hereunder shall inure to the
benefit of and be enforceable by TUCHMAN’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If TUCHMAN should die while any amounts would still be payable to him
hereunder if he had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
TUCHMAN’s devisee, legatee, or other designee or, if there be no such designee,
to TUCHMAN’s estate.

 

15. Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or (unless otherwise specified)
mailed by United States certified mail, return receipt requested, postage
prepaid, addressed as follows:

 

If to TUCHMAN:

 

Robert L. Tuchman

1 Vultee Drive

Florham Park, NJ 07932

 

If to REFAC:

 

REFAC

1 Bridge Plaza – Suite 605

Fort Lee , New Jersey 07024

 

Copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New York, New York 10036

Attention: Stephen Banker, Esq.

 

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

Page 8



--------------------------------------------------------------------------------

16. Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by TUCHMAN and such other officer of REFAC as may be specifically
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of New York without regard to its conflicts of law
principles. All compensation payable to TUCHMAN pursuant to this Agreement shall
be subject to all applicable withholding taxes, normal payroll withholding and
any other amounts required by law to be withheld.

 

17. Validity. If any term or provision of this Agreement or the application
thereof to any person, entity or circumstance should to any extent be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to any person, entity or circumstance other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Agreement (including, to the extent permitted by law, any
such term or provision which has been held to be otherwise invalid or
unenforceable) shall be deemed valid and enforceable to the fullest extent
permitted by law.

 

18. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

19. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement will be settled exclusively by arbitration in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction.

 

20. Confidentiality. As an officer and director of REFAC, TUCHMAN is privy to
information generally regarded as confidential and often proprietary with
respect to REFAC, its business relationships, negotiations and activities. Such
information may include details of REFAC’s business and client relationships
(past, present and prospective) and related REFAC and client plans, products,
property rights, technical and market data.

 

By reason of the foregoing:

 

(a) TUCHMAN will not at any time divulge or negligently permit the communication
of any of the foregoing types of information in any way that could conflict with
the interests of REFAC and its clients and the responsibilities of REFAC to its
clients and business associates.

 

Page 9



--------------------------------------------------------------------------------

(b) For a period of two (2) years after any Date of Termination, TUCHMAN will
not without REFAC’s prior written approval by a designated REFAC officer,
directly or indirectly, either as a principal, agent, employee or employer or in
any other capacity, solicit, serve, engage or assist in the business of any
REFAC client or business associate or of any prospective client or business
associate with whom REFAC shall have been in contact for business purposes at
any time prior to the termination date of TUCHMAN’s employment by REFAC.

 

(c) For a period of two (2) years after any Date of Termination, neither TUCHMAN
nor any company which TUCHMAN directly or indirectly owns, controls or manages
shall employ or solicit the employment of any present or future REFAC employee.

 

21. Breach of Confidentiality Covenant. Each of the parties hereto acknowledges
that in the event of any breach of Section 20 of this Agreement by TUCHMAN,
REFAC would be irreparably harmed and could not be made whole by monetary
damages. Therefore REFAC, in addition to any other remedy to which it may be
entitled at law or in equity, may compel specific performance of Section 20 of
this Agreement. TUCHMAN hereby acknowledges and agrees that the covenants
contained in Section 20 of this Agreement are reasonable and fully necessary for
the protection of the legitimate interests of REFAC and are not oppressive to
the interest of TUCHMAN.

 

22. Entire Agreement. As of the Effective Date, this Agreement shall supersede
the Prior Agreement in its entirety and the Prior Agreement shall be of no
further force or effect. Subject to the foregoing, this Agreement sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes all prior agreements, promises, agreements,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereto.

 

23. Survival. The obligations of the parties set forth in Sections 3(e), 5
(other than 5(a)), 10(g), 11, 13, 14, 15, 16, 17, 19, 20, 21 and 22 of this
Agreement shall survive the expiration of the Employment Period.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of November 7,
2003.

 

/s/ Robert L. Tuchman

--------------------------------------------------------------------------------

Robert L. Tuchman

REFAC

By: /s/ Mark S. Hoffman

--------------------------------------------------------------------------------

Name:

 

Mark S. Hoffman

Title:

 

Director

 

Page 10